Title: From Thomas Jefferson to Joseph Bernard, 12 August 1788
From: Jefferson, Thomas
To: Bernard, Joseph


          
            à Paris ce 12me Aout. 1788.
          
          Je vous rends mille graces, Monsieur, pour les observations meteorologiques que vous avez eu la bonté de me faire copier et de m’envoyer, et j’accepte avec empressement l’honneur que vous me proposez de me donner une place dans la liste des souscripteurs pour votre ouvrage sur l’histoire naturelle de votre païs. Il me paroit que vous m’avez fait l’honneur de me dire, quand j’avois celui de vous voir à Marseilles, que vos memoires sur l’olivier et le figuier devoient etre reimprimées à Paris. Oserai-je donc vous demander chez quel Libraire de Paris il faut m’adresser pour trouver ces ouvrages, lesquelles me seront precieux autant pour l’estime que je porte à leur auteur, que pour le sujet qui m’interesse beaucoup. Sachant que vous vous interessez à tout ce qui concerne l’agriculture, le plus interessant de tous les arts, je prends la liberté de vous envoyer quelques graines d’une espece de blé de Turquie dont nous faisons grand cas dans la Virginie. Il faut vous avertir pourtant que nous avons des especes qui donnent des recoltes plus abondantes, mais aucune qui lui est egale pour la beauté et le gout de la farine. Je crois que vous la trouverez digne de l’attention de votre païs. J’ai l’honneur d’etre, avec des sentiments d’estime et d’attachement très sinceres, Monsieur votre tres humble et tres obeissant serviteur
          
            Th: Jefferson
          
        